Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 1, 24 and 25. More specifically, the Examiner agrees with the Applicant Arguments/Remarks filed 06/14/2022, in that, EP 1612118 (“Ulbrich”) does not specifically disclose what distance balise 2.2 is disposed from second track section 1.2 (see Arguments/Remarks, pages 10-12). Further, Ulbrich fails to teach that the on-board controller identifies that the section between the vehicle and the second line section is free from other vehicles because the distance between the lineside device and the second line section is so small that it precludes a second vehicle from occupying this space without being detected in the second line section, as stated in the amended claims. The Examiner finds that while it may be obvious to modify the location of Ulbrich’s lineside device (2.2) relative to the section boundary (17), it would require an improper degree of hindsight reasoning to modify Ulbrich to detect another vehicle in this specific location in the specific manner stated in claims 17, 24 and 25. Regarding the range of the lineside device from the second line section, the prior art has not recognized this particular dimension as a result-effective variable. As stated in MPEP § 2144.05(III), “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).” 
Further, it is believed that the amendment to independent claims 17, 24 and 25 also overcomes the provisional double patenting rejection citing copending Application No. 16/622,433 (see Arguments/Remarks, page 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617